Citation Nr: 0634585	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-44 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUES

1.  Entitlement to a rating higher than 30 percent for the 
service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1942 to 
October 1945.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the RO.  

In October 2006, a Deputy Vice Chairman of the Board granted 
the motion of the representative for advancement of the 
appeal on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2006).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The service-connected PTSD is show to be productive of a 
disability picture that more nearly approximates that of 
occupational and social impairment with reduced reliability 
and productivity and difficulty in establishing and 
maintaining effective work and social relationships.  

3.  The currently demonstrated tinnitus is shown as likely as 
not to be due to combat-related acoustic trauma during his 
period of active in World War II.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 50 
percent, but not more, for the service-connected PTSD are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 4.132 
including Diagnostic Code 9411 (2006).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2006)  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In view of the Board's favorable disposition in regard to the 
claim of service connection for tinnitus, the Board finds 
that all notification and development action needed to render 
a fair decision on that issue has been accomplished.  

Further, considering the record in light of the above 
criteria, the Board finds that all notification and 
development action needed to render a fair decision on the 
issue of increased rating for service-connected PTSD has also 
been accomplished.  

In July 2004, the RO sent the veteran a letter informing him 
that in order to support a claim for higher evaluation for a 
service-connected disability, the evidence must show that the 
disability had become worse; such evidence could be a 
statement from a doctor, medical records, or statements by 
individuals who could describe from their own knowledge and 
observations how the disability had become worse.  The 
veteran had an opportunity to respond prior to the issuance 
of the September 2004 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the July 2004 letter cited above, 
together with a follow-up letter in October 2005, satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The July 2004 and October 2005 letters both advised the 
veteran that VA is responsible for getting relevant records 
from any Federal agency (including military, VA and Social 
Security records) and that VA would make reasonable efforts 
to obtain records on the veteran's behalf from non-Federal 
entities (including private hospitals, state and local 
governments, and employers) if provided appropriate 
authorization to do so.  

Both letters cited above listed the evidence newly received 
by VA and informed the veteran about what specific evidence 
was still required to show entitlement to increased rating 
for the service-connected PTSD.  

The October 2005 letter specifically advised the veteran, 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements were provided to the 
veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence.  

Following the issuance of the October 2005 letter, which 
completed VA's notice requirements and corrected any 
deficiencies in prior notice letters, the veteran was 
afforded an opportunity to present information and/or 
evidence pertinent to the appeal before the RO readjudicated 
the claim via the SSOC in January 2006.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling VCAA notice requirements prior to the 
RO's initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the SOC of November 2004 and 
the SSOC of April 2006; this suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
was done in a letter sent to the veteran in March 2006.  
Hence, there is no possibility of prejudice under the notice 
requirements of Dingess as regards a claim for increased 
rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records are presumed to be 
destroyed by fire and are not of record, but the RO obtained 
the veteran's service personnel records and his post-service 
VA and private medical records.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having records that 
should be obtained before the claims are adjudicated.  The 
veteran has been afforded appropriate VA medical examinations 
in support of his claim.  

The veteran has also been advised of his entitlement to 
testify personally before the RO and/or before the Board in 
regard to the claims on appeal, but he has not chosen to 
participate in such a hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased rating 
for PTSD.  


II.  Analysis

A.  Evaluation of Service-Connected PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

For the present level of the veteran's disability, the Board 
looks to VA psychiatric examinations performed in August 2004 
and October 2005, as well as VA treatment notes for the 
period September 2002 to March 2006.  

VA outpatient treatment notes from September 2002 to August 
2004 show ongoing diagnosis of senile dementia (Alzheimer's 
type); diagnoses from the period are either silent regarding 
PTSD or cite "history of PTSD" only.  

The August 2004 VA examiner, a psychologist, noted that the 
veteran had been diagnosed with Alzheimer's disease in 2000.  
The veteran demonstrated a significant memory deficit on 
examination, but he was oriented times two and denied and 
visual, auditory, or tactile hallucinations.  The veteran 
denied any obsessive thinking or compulsive behavior, and 
described his mood as good most of the time.  

The veteran denied homicidal or suicidal ideation, and denied 
feelings of inadequacy, hopelessness or worthlessness.  The 
veteran stated that he slept 7 hours per night, with a nap 
during the day.  

During the August 2004 examination, the veteran stated that 
he was close to his immediate family (wife, daughter, and 
son) and had 10 to 12 close friends; he stated that he was 
friendly with his neighbors, belonged to a fraternal 
organization, and had no problem with authority figures.  

The examiner noted that the veteran's concentration was 
impaired during the interview, but the veteran stated that he 
was able to complete household tasks.  

During the August 2004 examination, the veteran stated that 
he had intrusive memories of stressful events once every 
three weeks and distressing dreams once per month.  

The veteran denied flashbacks, avoidance behavior or 
emotional numbing; the only symptom of persistent increased 
arousal was difficulty with concentration.  The examiner 
stated that these symptoms were not consistent with active 
PTSD.  

The VA August 2004 VA examiner stated in summary that the 
veteran's current diagnosis was (1) dementia not otherwise 
specified, and (2) history of chronic PTSD, currently mild.  
The examiner assigned a Global Assessment of Functioning 
(GAF) of 60.  

VA treatment notes for the period August 2004 to October 2005 
include PTSD clinic notes in which a Clinical Nurse 
Specialist recorded an impression of "very severe symptoms 
of PTSD" with difficulty in anger management that precludes 
return to the workplace.  The nurse also stated that the 
veteran's disorder results in very poor concentration and 
severe difficulty in relations with others.  

The veteran had a VA psychiatric examination, by a 
psychologist, in October 2005.  The examiner noted the 
findings of the August 2004 examination in detail, as well as 
the veteran's VA progress notes.  

The examiner noted that the veteran's GAF over the past three 
years had ranged from 55 to 65.  The veteran reported that he 
has a good relationship with his extended family and enjoys 
social occasions such as restaurant outings and veterans' 
reunions.  

The veteran reported occasional nightmares, although he did 
not remember their content, and also reported nightsweats.  
He also reported occasional intrusive thoughts about World 
War II, but stated that he was able to "fret them off."  

The October 2005 examiner noted that the veteran was easily 
able to discuss his military experiences.  The veteran's wife 
reported that the veteran typically slept six hours per night 
and also napped during the day.  

The veteran's wife reported that the veteran could 
concentrate well enough to read a magazine article, but was 
no longer able to handle the bills and finances.  There was 
no reported hypervigilance or feeling of social isolation; 
the veteran stated that he felt safe in his neighborhood and 
was friendly with his neighbors.  

The veteran stated that he felt comfortable going to shops or 
restaurants, but experienced occasional anxiety in crowds.  
The veteran also reported that he was able to perform 
household chores, to drive a car when accompanied, and to 
manage his own hygiene and dressing.  

The October 2005 examiner noted that the veteran denied any 
problems with depression, lack of appetite, fatigue, low 
energy, feelings of worthlessness, or suicidal ideation.  
There was no indication of any panic attacks.  

During the interview the veteran's demeanor was pleasant and 
appropriate, and his speech and affect were normal.  There 
was no indication of delusions or hallucinations.  However, 
his cognitive ability and abstract reasoning were 
significantly impaired due to his dementia.  

The October 2005 examiner recorded a current diagnosis of (1) 
chronic PTSD, currently mild-to-moderate, and (2) dementia 
not otherwise specified.  The examiner assigned a GAF of 55-
60.  

The examiner concurred with the previous examiner (in August 
2004) that the veteran's PTSD has had a major impact on his 
occupational functioning but does not have a significant 
impact on his social functioning.  

VA outpatient treatment notes for the period October 2005 to 
March 2006 show continued treatment for dementia (not 
otherwise specified), probably with mixed Alzheimer's and 
vascular features, fairly stable but including memory loss.  

The PTSD clinic notes show that the veteran was calm and 
oriented times three, PTSD and dysphoria stable, no evidence 
of suicidal or homicidal ideation, speech normal and clear, 
attention and concentration adequate, and insight and 
judgment intact.   

The ratings for the appellant's PTSD have been assigned under 
the provisions of Diagnostic Code (DC) 9411.  Under the 
General Rating Formula that became effective on November 7, 
1996, psychiatric disorders other than eating disorders, to 
include PTSD, are rated as follows:

A rating of 30 percent is assignable for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

Comparing the appellant's PTSD symptoms to the criteria of 
the General Rating Formula, the Board finds that the 
veteran's symptoms more closely approximate the criteria for 
a rating of 50 percent, for the reasons detailed hereinbelow.  

Adjudication in this case is difficult because the veteran's 
service-connected PTSD is overlaid with nonservice-connected 
senile dementia, and a degree of his memory loss and 
inability to function is clearly attributable to the dementia 
rather than to the PTSD.  

However, the Board is precluded from differentiating between 
the symptomology attributable to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  Mittleider v. West, 11 
Vet. App.181, 182 (1988) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  

Therefore, to the extent that the veteran's psychiatric 
symptoms are not distinguished by medical evidence, the Board 
will generally treat those symptoms as related to the 
service-connected PTSD.  

The Board notes in this regard that the medical evidence 
consistently attributes the veteran's impairment of 
occupational functioning specifically to his service-
connected PTSD rather than to his nonservice-connected 
dementia.   

The medical evidence detailed above shows that the veteran 
has occupational impairment due to impairment of short- and 
long-term memory, impaired abstract thinking, and difficulty 
in establishing and maintaining effective work relationships.  
These are squarely within the rating criteria for the 50 
percent rating.  The Board accordingly finds that the 
criteria of a 50 percent rating are met.  

The Board has considered whether the criteria for a rating 
higher than 50 percent are met.  As noted above, a 70 percent 
rating requires occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood; there is no evidence 
of such impairment in this case.  Further, the veteran 
manifests none of the characteristic symptoms cited in the 
rating schedule ( suicidal ideation, obsessional rituals, 
abnormal speech, near-continuous panic or depression, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, or inability to establish and 
maintain effective relationships).  

The Board also points out that the appellant's GAF scores 
support a 50 percent rating for PTSD but not more.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  

The appellant's GAF scores during the course of the appeal 
ranged from 55 to 60.  GAF scores between 51 and 60 reflect 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning, which approximates the 
rating criteria for a 50 percent rating (occupational and 
social impairment with reduced reliability and productivity) 
but not the higher 70 percent rating (occupational and social 
impairment with deficiencies in most areas).  

Based on the analysis hereinabove, the Board finds the 
evidence supports a rating of 50 percent, but not more, for 
the service-connected PTSD.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  In this 
case, with resolution of all reasonable doubt in the 
veteran's favor, a rating of 50 percent, but not more, for 
service-connected PTSD is warranted.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 59, 55 (1990).  


B.  Service Connection for Tinnitus

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. §§  
3.303, 3.304 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

There is no indication that the veteran had tinnitus during 
his military service.  The Board notes that the veteran's 
service medical records are not available, and are presumed 
to have been destroyed by a fire at the National Personnel 
Records Center.  

The Board notes that there is a heightened obligation to 
explain findings and to carefully consider the benefit-of-
the-doubt rule in cases where records are presumed destroyed 
while in custody of the government.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992).  

Historically, the veteran's claim for service connection for 
bilateral hearing loss (not citing tinnitus) was denied by an 
RO rating decision in January 1983; the denial of service 
connection was upheld in a Board decision in May 1984.  

The Board found in its decision that the veteran's bilateral 
hearing loss became manifest many years after discharge from 
service and could not be shown or presumed to be related to 
service.  

Subsequently, the RO issued rating decisions in May 1987 and 
March 1994 denying petitions to reopen the claim for service 
connection for bilateral hearing loss (not tinnitus) because 
new and material evidence was not received.  

The veteran filed the instant claim for service connection 
for bilateral hearing loss and tinnitus in October 2004.  

The RO's March 2005 rating decision on appeal reopened the 
claim for service connection for bilateral hearing loss and 
denied the claim on the merits, and also denied service 
connection for tinnitus.  The veteran appealed only the 
tinnitus denial.  

During previous development and adjudication of the hearing 
loss claim, the veteran submitted evidence of combat-related 
acoustic trauma (see "buddy statements" from veterans 
T.A.B. and E.J.C. received in September 1983), and there is 
also clinical evidence of tinnitus (see private audiologist 
report dated in April 1981).  

Tinnitus is an ear disorder subjectively reported by the 
claimant but not verifiable on examination; adjudication of a 
claim for service connection for tinnitus therefore requires 
an assertion of present tinnitus and evidence of acoustic 
trauma in service that is consistent with causation.  

In this case, the Board finds that the veteran's documented 
in-service acoustic trauma as an Air Defense Artilleryman in 
combat is consistent with service causation.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  

By reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  

It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  

In light of foregoing, and with resolution of all reasonable 
doubt in the veteran's favor, the Board finds that service 
connection for tinnitus is warranted.  




ORDER

A rating of 50 percent, but not higher for the service-
connected PTSD is granted, subject to the regulations 
governing the payment of VA monetary benefits.  

Service connection for tinnitus is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


